Citation Nr: 1231188	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-48 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a 
March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The claim at issue was previously remanded by the Board in August 2011 for further evidentiary development of requesting Social Security Administration (SSA) records and an addendum VA medical opinion.  This was accomplished, and the claim was readjudicated in a June 2012 supplemental statement of the case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a left knee disorder so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

The Board notes that the Veteran's service treatment records from his entire period of active duty service are unavailable.  A February 2009 memo shows the National Personnel Records Center indicated the records are unavailable.  In appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist an appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  In 
March 2009, the Veteran was informed the service treatment records were not available and what efforts were made to try to obtain the records, including requesting any records in the Veteran's possession.  The Veteran subsequently indicated he had no records to submit.

In the January 2009 service connection claim, the Veteran contends he did not receive a service separation physical examination.  In a February 2009 statement, the Veteran contends that his left knee was injured prior to service, but was aggravated by his duties in service.  In the December 2009 statement, on VA 
Form 9, the Veteran contended that prior to service in 1950, due to a pre-service injury, the cartilage in his left knee was totally removed.  He further contends the Army examined his knee upon entrance to service, and that he spent his time in service on his feet as a cook, either in the kitchen or in the field.  The Veteran's 
DD Form 214 identifies his Military Occupation Specialty as "Cook."

In an August 1994 private treatment record, the Veteran reported left knee pain since 1950 when he underwent a left knee meniscectomy for a football injury.  The Veteran reported that this injury had caused increased pain for the last five years.  In a January 1998 private treatment record, the Veteran reported that he has progressively had difficulty with his left knee since an operation in 1950 when he underwent a left knee medial meniscectomy.  The Veteran reported that he did relatively well for a period of 20 years and then began to develop progressive pain.  

In a July 2002 VA X-ray examination, the VA examiner diagnosed degenerative arthritis of the left knee.  In the April 2011 VA joints examination, the VA examiner diagnosed left knee total replacement with residuals scar and decreased range of motion and 1950 medial meniscectomy with scar.  The Veteran reported that he first injured his knee prior to service in 1950 in a football game and had a complete medial meniscectomy.  The Veteran reported minimal pain upon entrance into service and reported pain in service, but never sought treatment.  The Veteran did not report any left knee injury in service, only that as a cook he was constantly standing and walking.  The Veteran also reported intermittent left knee pain since service discharge in 1954, and that he first sought treatment in 1986.  In a July 2012 statement, the Veteran wrote that his left knee was not giving him any trouble when he entered active service, but that due to standing in the kitchen for many hours a day as a chef, his left knee was causing him considerable pain.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court0 has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation.  
38 C.F.R. § 3.304(b). 

In this Veteran's case, the Veteran has indicated that there was an examination of the left knee at service entrance, but does not indicate any left knee abnormalities were noted or found upon examination.  In addition, the service entrance examination is missing.  For these reasons, the evidence does not show that a preexisting left knee disorder was "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Where a preexisting disorder is not "noted" at service entrance, VA has the burden of showing by clear and unmistakable evidence both that the disorder preexisted service and that the preexisting disorder was not aggravated by service.  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed service and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.   

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111  and 38 C.F.R. § 3.304 , in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In the April 2011 VA joints examination, the VA examiner opined that the Veteran's left knee disorder was not aggravated (permanently worsened in severity) in service; however, the VA examiner only reported on a lack of treatment for a left knee disorder in service, but did not comment on the Veteran's credibly reported increased left knee pain during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).

The Board finds that there are complex medical questions presented by this case which are not currently addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the questions of whether the Veteran's left knee disorder clearly and unmistakably preexisted service and, if so, whether a preexisting left knee disorder was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's left knee disorder clearly and unmistakably existed prior to service and, if so, whether the preexisting left knee disorder was clearly and unmistakably not aggravated by the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request an addendum opinion from the VA examiner who examined the Veteran in 
April 2011.  If this examiner is unable, or is unable to provide an opinion without an examination, the Veteran should be scheduled for another examination.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.  

Based upon a review of all the record, including post-service VA and private treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

	a.  Did the Veteran's left knee disorder clearly and unmistakably exist prior to entrance into service in November 1952?  The VA examiner should comment on the Veteran's report of a left knee football injury in 1950, undergoing a left knee medial meniscectomy, and residual left knee pain at service entrance.

	b.  If it is the examiner's opinion that a left knee disorder preexisted service, was the Veteran's pre-existing left knee disorder clearly and unmistakably not permanently worsened during active service?  The VA examiner should comment on the absence of left knee injury in service; the Veteran's reports that as a cook in service he was forced to stand for long periods of time; and the Veteran's reports of increased pain in the left knee in service.  

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If any requested medical opinion cannot be given, the examiner should state the reasons why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a left knee disorder should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



